AZD PS 40 (AZD Rev. HARB rie KPa AeA GS Sisto Menor AP EMHTAG Bbedrdtant Filed 09/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT

for the
District of Arizona

NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

 

 

 

 

 

 

TO: Office of Legal Affairs, Passport Services FROM: United States Pretrial Services
U.S. Department of State Sandra Day O’Connor Courthouse, Suite 260
CA/PPT/L/LA 401 W. Washington Street, SPC 8
44132 Mercure Circle Phoenix, Arizona 85003+2119
P.O. Box 1243 (602) 322-7350
Sterling, VA 20166-1243 Fax: (602) 322-7380
Original Notice
Date: September 10, 2021
By: VE
Defendant: _Brannen Sage Mehaffey Case Number: 0970 2:20CR00626
Date of Birth: i Place of Birth:  _San Antonio, Texas
SN: ii”

 

 

Notice of Court Order (Order Date: September 8, 2021)

The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card

during the pendency of this action.

 

NOTICE OF DISPOSITION
The above case has been disposed of.

C1 The above order of the court is no longer in effect.

O Defendant not convicted — Document returned to defendant.

(1 Defendant not convicted - Document enclosed for further investigation due to evidence th
the document may have been issued in a false name.

Cl Defendant convicted — Document and copy of judgment enclosed.

at

 

Distribution:

Original to case file
Department of State
Defendant (or representative)
Clerk of Court

 
